DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As per the petition decision rendered on March 7, 2022, all pending claims 11-19 and 23-33 are now included in the examination.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 29, line 2, “said accommodation” lacks antecedent basis.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12, 15-18, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candlin (US 3,102,497) in view of Mowatt (US 3,971,491).
Candlin, e.g., Fig. 1, shows a railcar having a longitudinal center line extending along center sill 15, draft sill 23 having an end striker (Fig. 2), and an end sill mounted cross-wise to draft sill 23, wherein the end sill (see the below annotated Fig. 1 of Candlin) comprises inboard and outboard portions including at least an inboard first portion (left side) located longitudinally inboard, and an outboard second portion (right side) located near to the outer end of draft sill 23 at the end striker. Therefore, the inboard first portion and the outboard second portion of the end sill are readable having different configurations and being asymmetrical relative to the draft sill and the longitudinal centerline.  On the other hand as shown in Fig. 1 of Candlin, the end sill on the left hand side of the railcar is considered to also include a vertical square ring, whereas the end sill on the right side of the railcar is without such vertical square ring. Therefore, it would have been obvious to one of ordinary skill in the art to construct the structure of Candlin without such vertical square ring and its supports on the right side of the car so as to simply the railcar construction. In such case, the end sill of Candlin on the right side without the vertical square ring and its supports would be simpler and different than the end sill on the left side with the vertical square ring and its support. Such differences between the right and left portions of the end sill also makes the end sill asymmetrical as claimed.

    PNG
    media_image1.png
    451
    673
    media_image1.png
    Greyscale

Mowatt discloses an intermodal tank that can be transported on a railcar (see Fig. 8 of Mowatt). 
In view of Mowatt, it would have been obvious to one of ordinary skill in the art to transport intermodal tank(s), similar to that taught by Mowatt, on the railcar of Candlin because the intermodal tanks of Mowatt are designed to be transported by railcars of a type of similar to that of Candlin. The structure of Candlin, as modified, is readable as a railroad tank car including the features of instant claim 11.
Regarding instant claim 12, consider the end sill first portion shown in the annotated Fig. 1 of Candlin, wherein the first portion is located on the first side of the draft sill such that a relief is formed and extends longitudinally inboard. The structure of Candlin is considered to include the features of instant claim 12. As to instant claim 16, the end sill of Candlin also has the outboard second portion described above and located on the second (right) side of the draft sill.
Regarding instant claim 15, the railcar of Candlin, as modified, has a tank similar to that of Mowatt, and it would have been obvious to one of ordinary skill in the art to not 
Regarding instant claim 17, consider Fig. 2 of Candlin, wherein draft sill 23 is terminated with an end striker, and as shown in Fig. 1 of Candlin, the first end sill portion is spaced longitudinally inboard of the position of where the striker is to be attached.  
Regarding instant claim 18, consider Fig. 1 of Candlin, wherein the second (right) end sill portion is mounted at the position to abut the striker from behind.
Regarding instant claim 30, the structure of Candlin, as described above, is considered to include the features of instant claim 30.
Regarding instant claim 32, the structure of Candlin, as described above, included an end sill. As to the instant claimed welding or mechanical fasteners, they are well known form of attachments/connections (Official Notice is taken). Therefore, it would have been obvious to one of ordinary skill in the art to use a well known type of attachment means, such as welding and/or mechanical fasteners, in the structure of Candlin for connecting parts together.
Claims 13-14, 19, 23-25, 27-29, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 16 above, and further in view of Morrison (US 4,346,790) and Enochian (US 3,163,128).
Morrison discloses a railcar including a handbrake assembly mounted to the rear of the car. Enochian discloses a railcar, wherein a handbrake assembly can be mounted at a low level in a space of a relief below floor 22 and to structure 32 under a railcar 

    PNG
    media_image2.png
    503
    460
    media_image2.png
    Greyscale


 In view of Morrison and Enochian, it would have been obvious to one of ordinary skill in the art to locate a handbrake assembly in the structure of Candlin at the rear of the railcar, similar to that taught by Morrison, and at a low level in a space of a relief below the railcar floor, similar to that taught by Enochian, so as to achieve expected advantages thereof, e.g., the handbrake is operable at the ground level and from the rear of the railcar. Further, as an obvious matter of routine engineering, it would have been obvious to one of ordinary skill in the art to mount the handbrake assembly of Candlin, as modified, in the relief at the first portion of the end sill because such relief is the most suitable location for mounting the handbrake assembly in a manner similar to the teaching of Enochian that also includes the handbrake assembly mounted in a relief 
Regarding instant claim 14, the handbrake assembly in the structure of Candlin, as modified, is considered as being trackside operable, as claimed.
Regarding instant claim 19, consider the structure of Candlin, wherein walkway 16 is readable as surmounting the end sill first portion, and in the structure of Candlin, as modified, the handbrake assembly mounted on the outboard side of the end sill first portion is also readable as being located longitudinally outboard of the walkway, as claimed. 
Regarding instant claim 23, the structure of Candlin, as modified above, is considered to include the features recited in instant claim 23 with at least the inner part of the hand brake assembly being mounted to the first end sill portion longitudinally inboard of the striker (striker shown in Fig. 2).
Regarding instant claim 24, the handbrake assembly in the structure of Candlin, as modified, is considered as being trackside operable, as claimed.
Regarding instant claim 25, consider the structure of Candlin, wherein walkway 16 is readable as surmounting the end sill first portion, and in the structure of Candlin, as modified, the handbrake assembly mounted on the outboard side of the end sill first portion is also readable as being located longitudinally outboard of the walkway, as claimed. 
Regarding instant claim 27, consider Fig. 8 of Mowatt, wherein a similar tank to be carried on the railcar of Candlin, as modified, is shorter than the length of the railcar such that there is obviously room for a transverse walkway outboard of the tank and at 
Regarding instant claim 28, the structure of Candlin, as modified above, is considered to include the features of instant claim 28.
Regarding instant claim 29, consider the low level position of the hand brake wheel of Enochian, wherein the top of the hand brake wheel is at 40” above TOR. It would have been obvious to one of ordinary skill in the art to locate the hand brake assembly and the hand brake wheel in the structure of Candlin, as modified, at a similar height level for allowing convenient operations from the ground level. The structure of Candlin, as modified, is considered to include the features of instant claim 29, wherein the handbrake assembly is considered to be trackside operable.
Regarding instant claim 31, consider the structure of Candlin, as modified above. As to the instant claimed first and second cradles, consider end frames 110 of Mowatt, which have the lower parts thereof forming first and second cradles for supporting  tank(s), which can be either a long tank or two short tanks, wherein the task of selectively transporting a long tank supported by the two cradles at the first and second end sections of the railcar of Candlin is merely an obvious matter of design choice through routine engineering without requiring an act of invention. 
Regarding instant claim 33, consider the low level position of the hand brake wheel of Enochian, wherein the top of the hand brake wheel is at 40” above TOR. It would have been obvious to one of ordinary skill in the art to locate the hand brake assembly and the hand brake wheel in the structure of Candlin, as modified, at a similar height level for allowing convenient operations from the ground level. The structure of .
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 25 above, and further in view of Chinese reference (CN 205311484).
The CN reference discloses a tank with handrails mounted thereto. In view of the CN reference, it would have been obvious to one of ordinary skill in the art to further provide handrails, similar to that taught in the CN reference, in the structure of Candlin, as modified, to enhance operational safety. The structure of Candlin, as modified, is considered to include the features of instant claim 26.
Applicant’s arguments are not persuasive in view of the new grounds of rejections set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617